Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Burn Fitness, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Alyssa Tushman, Resident Agent
                                  2576 S. Adams Road                                              26675 Normandy
                                  Rochester, MI 48309                                             Franklin, MI 48025
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Oakland                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       burnfitnessclub.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                    21-43828-mar           Doc 1        Filed 04/30/21          Entered 04/30/21 11:48:14                   Page 1 of 12
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Burn Fitness, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




                 21-43828-mar               Doc 1           Filed 04/30/21           Entered 04/30/21 11:48:14                       Page 2 of 12
Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
Debtor    Burn Fitness, LLC                                                                               Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      See Attachment                                                Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                  21-43828-mar                    Doc 1         Filed 04/30/21           Entered 04/30/21 11:48:14                      Page 3 of 12
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor   Burn Fitness, LLC                                                          Case number (if known)
         Name

                             $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




                21-43828-mar      Doc 1       Filed 04/30/21         Entered 04/30/21 11:48:14               Page 4 of 12
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Debtor    Burn Fitness, LLC                                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 30, 2021
                                                  MM / DD / YYYY


                             X   /s/ Alyssa Tushman                                                       Alyssa Tushman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager and Authorized Agent




18. Signature of attorney    X   /s/ Julie Beth Teicher                                                    Date April 30, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Julie Beth Teicher (P34300)
                                 Printed name

                                 Maddin, Hauser, Roth & Heller, P.C.
                                 Firm name

                                 28400 Northwestern Hwy., 2nd Floor
                                 Southfield, MI 48034
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     248-351-7059                  Email address      jteicher@maddinhauser.com

                                 (P34300) MI
                                 Bar number and State




                 21-43828-mar            Doc 1         Filed 04/30/21             Entered 04/30/21 11:48:14                    Page 5 of 12
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Debtor     Burn Fitness, LLC                                                                Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                   Chapter     11
                                                                                                                          Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Burn Fitness-2, LLC                                                     Relationship to you               Affiliate
District   Eastern District of Michigan               When                         Case number, if known
Debtor     Burn Fitness-3, LLC                                                     Relationship to you               Affiliate
District   Eastern District of Michigan               When                         Case number, if known




                  21-43828-mar            Doc 1      Filed 04/30/21          Entered 04/30/21 11:48:14                  Page 6 of 12
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 6
21-43828-mar   Doc 1   Filed 04/30/21   Entered 04/30/21 11:48:14   Page 7 of 12
 Fill in this information to identify the case:

 Debtor name         Burn Fitness, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     List of Equity Security Holders; Verification of Creditor Matrix; Statement of
                                                                           Debtor Regarding Corporate Ownership

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 30, 2021                          X /s/ Alyssa Tushman
                                                                       Signature of individual signing on behalf of debtor

                                                                       Alyssa Tushman
                                                                       Printed name

                                                                       Manager and Authorized Agent
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




                21-43828-mar                   Doc 1          Filed 04/30/21              Entered 04/30/21 11:48:14             Page 8 of 12
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Burn Fitness, LLC                                                                                         Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Burn Fitness Holdings LLC                                                                                                       Sole Member
 c/o Alyssa Tushman, Res. Agent
 26675 Normandy
 Franklin, MI 48025


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager and Authorized Agent of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date April 30, 2021                                                         Signature /s/ Alyssa Tushman
                                                                                            Alyssa Tushman, Manager and Authorized Agent

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                21-43828-mar                   Doc 1          Filed 04/30/21         Entered 04/30/21 11:48:14                        Page 9 of 12
                               BURN FITNESS, LLC


                    EQUITY SECURITY HOLDERS MATRIX




                            Burn Fitness Holdings LLC
                            c/o Alyssa Tushman, Res. Agent
                            26675 Normandy
                            Franklin, MI 48025




03418647 v1
  21-43828-mar   Doc 1   Filed 04/30/21   Entered 04/30/21 11:48:14   Page 10 of 12
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Burn Fitness, LLC                                                                            Case No.
                                                                                  Debtor(s)              Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager and Authorized Agent of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       April 30, 2021                                            /s/ Alyssa Tushman
                                                                       Alyssa Tushman/Manager and Authorized Agent
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               21-43828-mar                  Doc 1           Filed 04/30/21       Entered 04/30/21 11:48:14          Page 11 of 12
American Express                        Consumers Energy                      Northridge Livonia LLC
P. O. Box 0001                          P. O. Box 740390                      c/o Grand Sakwa Mgt, LLC
Los Angeles, CA 90096-8000              Cincinnati, OH 45274-0309             28470 13 Mile, #220
                                                                              Farmington, MI 48334
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




Andrew M. Harris, Esq.                  DTE                                   Rochester Hills, City of - Treasure
Kitch Drutchas Wagner et al             1 Energy Plaza                        16748 Collection Center Drive
One Woodward Ave., Ste 2400             Detroit, MI 48226                     Chicago, IL 60693-0167
Detroit, MI 48226-5485


Blue Cross Blue Shield                  Mark DuFresne                         Tech Johnny
P. O. Box 674416                        3168 Rabeeh                           4700 Lockhart St
Detroit, MI 48267-3458                  Auburn Hills, MI 48326                West Bloomfield, MI 48323




Burn Fitness Holdings, LLC              First Insurance Funding               U.S. Attorney - E. D. Michigan
c/o Alyssa Tushman, Resident Agent      459 Skokie Blvd., Ste 1000            Attn: Civil Division
26675 Normandy                          Northbrook, IL 60062-3709             211 W. Fort St., Suite 2001
Franklin, MI 48025                                                            Detroit, MI 48226


Burn Fitness-2, LLC                     Gauss Group LLC                       U.S. Small Business Administration
c/o Alyssa Tushman, Resident Agent      c/o The Farbman Group                 2 North St., #320
26675 Normandy                          28400 Northwestern Hwy., 4th Floor    Birmingham, AL 35203
Franklin, MI 48025                      Southfield, MI 48034


Burn Fitness-3, LLC                     Alan Greene                           U.S. Small Business Administration
c/o Alyssa Tushman, LLC                 Dykema                                14925 Kingsport Road
26675 Normandy                          39577 Woodward Avenue, Suite 300      Fort Worth, TX 76155-2243
Franklin, MI 48025                      Bloomfield Hills, MI 48304


Burn Fitness-3, LLC                     Legacy Bank                           Verizon Wireless
c/o Alyssa Tushman                      101 West Main                         P. O. Box 408
26675 Normandy                          Hinton, OK 73047                      Newark, NJ 07101-0408
Franklin, MI 48025


Cintas                                  Cheryl Luckoff
51518 Quadrate Drive                    255 E. Brown Street, Suite 102
Macomb, MI 48042                        Birmingham, MI 48009




Comcast                                 Midwest Strategy Group
P. O. Box 3005                          101 S. Washington Square, Ste. 300
Southeastern, PA 19398-3005             Lansing, MI 48933




Comerica Bank                           Morganroth & Morganroth
39200 6 Mile Road                       344 N. Old Woodward, Suite 200
MC 7578                                 Birmingham, MI 48009
Livonia, MI 48152


          21-43828-mar        Doc 1   Filed 04/30/21    Entered 04/30/21 11:48:14   Page 12 of 12
